                                 Case 2:20-cv-07208-VAP-JPR Document 32 Filed 03/26/21 Page 1 of 1 Page ID #:213




                                  1                                                                       JS-6
                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8                                     United States District Court
                                                                        Central District of California
                                  9

                                 10
                                          AUGUST IMAGE, LLC.,
Central District of California
United States District Court




                                 11

                                 12                        Plaintiff,
                                                                                      Case No. CV 20-07208-VAP-JPRx
                                 13                  v.
                                 14       PENSKE MEDIA CORPORATION,                   ORDER OF DISMISSAL
                                          et al.,
                                 15
                                                           Defendants.
                                 16

                                 17
                                              The Court having been advised by counsel for the parties that the above-
                                 18   entitled action has settled,
                                 19
                                            IT IS ORDERED that this action be, and hereby is, dismissed in its entirety
                                 20
                                      without prejudice.
                                 21

                                 22         THE COURT will retain jurisdiction for a period of sixty (60) days to
                                      enforce the terms of the settlement. All pending dates are hereby vacated.
                                 23

                                 24   Dated: March 26, 2021
                                                                                       ___________________________
                                 25                                                    VIRGINIA A. PHILLIPS
                                                                                       United States District Judge
                                 26

                                                                                 1
